Citation Nr: 0919030	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon, that in relevant part, denied the Veteran's 
claim of entitlement to service connection for a back 
disorder.  

The Veteran requested and was afforded a hearing at the RO in 
Portland, Oregon before the undersigned Veterans Law Judge in 
March 2009.  A written transcript of that hearing was 
prepared and has been incorporated into the evidence of 
record.  

In April 2009, VA received additional evidence from the 
Veteran in support of his claim, along with a written waiver 
of initial consideration of this evidence by the RO.  As 
such, a remand to the RO for consideration of this evidence 
is not necessary.  See 38 C.F.R. §§ 19.31, 19.37 (2008).  


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran's current back disorder did not manifest during his 
military service, and has not existed since his discharge 
from military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2004 that fully addressed all 
notice elements set out above and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until the April 2008 
supplemental statement of the case (SSOC), because the claim 
is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of service connection for a back 
disorder because there is no evidence to satisfy the second 
and third McLendon criteria discussed above.  Specifically, 
there is no evidence to suggest that the Veteran suffered a 
spinal injury during his military service or that he 
aggravated a preexisting back disorder.  Further, there is no 
competent evidence suggesting that the Veteran's current back 
disorder may be related to his military service.  Therefore, 
a medical examination would serve no useful purpose in this 
case, since the requirement of an in-service disease or 
injury to establish a service connection claim cannot be met 
upon additional examination.  The Veteran was not prejudiced 
by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained the records of the 
Veteran's outpatient treatment with VA.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a back disorder.  However, the competent 
medical evidence of record does not demonstrate that his 
current back disorder is a result of military service.  The 
evidence also does not sufficiently establish that the 
Veteran had a preexisting back disorder that was aggravated 
by his military service.  As such, service connection is not 
warranted.  

A review of the Veteran's service treatment records reveals 
that on May 1968 pre-induction examination, his spine was 
normal.  The Veteran did report, according to a report of 
medical history filled out in conjunction with this 
examination, that he currently had or had had back pain 
including with lifting, and that he had or was currently 
wearing a brace or back support.  In June 1969, the Veteran 
sought treatment for a back ache, and was put on a temporary 
profile.  There is no evidence of follow up treatment or any 
further complaints of back pain, and according to the 
Veteran's October 1970 separation examination report, the 
Veteran had a normal spine at the time.  The Veteran again 
reported, in a report of medical history filled out in 
conjunction with this separation examination, a history of 
and/or current back trouble, which was noted to have stemmed 
from an automobile accident.

Throughout the course of the Veteran's appeal, it has been 
suggested that the Veteran may have had a preexisting back 
disability.  However, the Board does not find that he had a 
preexisting back disability, given that objective medical 
evidence at the time of his enlistment did not document that 
he had such a disability.  The fact that the Veteran reported 
having back pain in the past (or at the time of the 
enlistment examination) is not in and of itself sufficient to 
establish that the Veteran had a preexisting back disability.  
Additionally, it is significant that the Veteran's spine was 
again found to be normal during his October 1970 separation 
examination.  And, in addition to supporting a finding that 
the Veteran did not have a back disability prior to entering 
service, this examination report also tends to indicate that 
the back ache reported in June 1969 was acute and transitory 
and resolved without residual disability (this will be more 
apparent in the discussion below).  

In any event, the crux of this matter thus surrounds the 
question of whether the Veteran's current back disability was 
incurred in service or is otherwise related to service.  That 
said, the Veteran's post-service medical records do not 
support a finding that hiss back disability is related to his 
military service.  The first evidence of post-service 
complaints of back pain is a December 2002 VA outpatient 
treatment note.  According to this note, the Veteran had 
complaints of occasional on and off back pain.  The Veteran 
denied any history of trauma and he was diagnosed with 
possible degenerative joint disease of the back.  

The Veteran was afforded an Aid and Attendance or Housebound 
Examination in June 2005.  Examination of the Veteran's spine 
revealed that he was able to bend at the waist and touch the 
floor without pain.  It was also noted that he had good 
rotation of the lower spine with no deformity of the thoracic 
spine.  There was no diagnosis of a back disorder at this 
time, which is further evidence suggesting that the Veteran's 
symptomatology has not been chronic since his separation from 
service.  

The first definitive diagnosis of a back disorder is from 
March 2009.  According to a magnetic resonance image (MRI) 
report submitted by the Veteran, the Veteran had mild disk 
narrowing with desiccation at the L1-2 level and marked disk 
narrowing at the L4-5 level.  There was also evidence of disk 
degeneration at the T11-12 level.  The Veteran was diagnosed 
with severe spinal stenosis at the L4-5 level with prominent 
right-sided neural foraminal narrowing.  

The Board concedes that the Veteran has a current back 
disorder.  However, evidence of a current disorder is not in 
and of itself sufficient to warrant a grant of service 
connection.  There must also be evidence of the in-service 
incurrence or aggravation of an injury, as well as evidence 
relating the Veteran's current symptomatology to his military 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  In the present case, there 
is no medical evidence of a back disability until more than 
three decades after the Veteran's separation from service, 
and there is no evidence suggesting that the Veteran's 
current symptomatology has existed since military service or 
is otherwise related to his military service, to include 
complaints of back pain made by him in or around his time of 
service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
back pain for more than 30 years after separation from 
service tends to establish that the Veteran's current back 
disorder has not existed since his military service.

The only evidence of record linking the Veteran's current 
back disorder to his military service is the Veteran's own 
testimony.  According to a statement received by VA in July 
2006, the Veteran reported injuring his back during basic 
training.  The Veteran also indicated that he continued to 
aggravate his back after basic training by lifting heavy pots 
and pans while performing his duties as a cook.  The Veteran 
reiterated this during his March 2009 hearing testimony, and 
indicated that his back pain has continued since his military 
service to the present.  

The Board has considered the Veteran's contention that a 
relationship exists between his back pain and military 
service.  However, as a layperson without the appropriate 
medical training and expertise, the Veteran is not competent 
to provide a probative opinion on a medical matter such as 
etiology.  While a layperson such as the Veteran can 
certainly attest to his in-service experiences and his 
current symptoms, he is not competent to provide an opinion 
linking that disorder to service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a back disorder must be denied.


ORDER

Entitlement to service connection for a back disability is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


